DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 21-40 is/are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 21 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 21 recites “attaching a pulse oximetry sensor assembly to the ulnar edge of the palm” which improperly claims the structure as having a positive connection with a living being. Claim 23 recites “a first opening allowing transmission of light from the light emitting source to the surface of the lunar edge of the palm” which improperly claims the structure as having a positive connection with a living being. Claim 23 recites “a second opening allowing transmission of scattered light from the the . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The term "essentially aligned" in claim 36 is a relative term which renders the claim indefinite.  The term "essentially aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear in what way the insulating tape is essentially aligned with the elongated body. Clarification is requested via amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for transmitting in claims 21, 27, 30, 33, 39, signal processing unit in claims 28, 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (USPN 20090326354) in view of Oshima et al. (USPN 2005/0209514).
Regarding claims 21 and 33, Mao et al. discloses a pulse oximetry sensor assembly for attachment to the lower half of the palm or the ulnar edge of the palm (figure 15, [0175]-[0176]), the sensor assembly comprising: a) an elongate body comprising a top surface, a lower surface (cushioning layer in which the sensor unit is embedded ([0095], [0107], [0163], [0164])) supporting a light emitting source and a detector for detecting scattered light originating from the light emitting source (sensor unit includes the light source and detector, [0131], [0150]), wherein the light emitting source and the detector are configured to detect scattered light from a surface of the lower half of the palm or the ulnar edge of the palm (figure 15, [0131], [0175]); b) skin- contacting film formed of elastomeric material (second light shielding layer, [0013], [0114], [0126]); c) a means for transmitting signals acquired by the detector to a signal processing unit, wherein the signals correspond to the scattered light (cable reads on claimed means for transmitting, [0061] for example cable 1511 in figure 15, [0175]); d) cover film formed of an elastomeric material (Examiner inherently interprets that the first shielding layer is flexible since the cushioning layer, the adhesive layer, and the sensor housing have been described as being flexible and able to conform to the shape of tissue.[0105]-[0106], [0126]), the cover film covering the elongate body and the skin-contacting film (third shielding layer, [0014]), the cover film comprising: an adhesive to affix the cover film to the skin contacting film (Examiner inherently interprets that the third shielding layer has an adhesive to affix it to the other layers below it); transmitting signals to the signal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have implemented the clear window of Oshima et al. in top of the first shielding layer (cover film) of Mao et al., with a reasonable expectation of success, because the prior art teaches sensor housing including texts, figures, arrow on the housing to allow visualization of the proper placement of the sensor, as taught by Mao et al., and since combining the reference line or mark with transparent window  would have been known in the art, as taught by Oshima et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claims 23 and 35, Mao et al. discloses that the skin contacting film (first shielding layer) comprises a skin contacting surface comprising an adhesive ([0015]), an inner surface, wherein the inner surface is in contact with the elongate body lower surface ([0015])  a first opening allowing transmission of light from the light emitting source to the skin and the second opening allowing transmission of the scattered light to the detector (the cushioning layer is in contact with the adhesive layer which facilitates attachment of 
Regarding claims 24, 36, Mao et al. discloses an insulating tape comprising an insulating material, wherein the insulating tape is essentially aligned with the elongated body and covers the top surface of the elongate body (first shielding layer [0014]-[0015]). 
Regarding claims 25, 37, Mao et al. discloses the cover film covers the insulating tape, wherein the cover film adhesive affixes the cover film to the insulating tape, and wherein the transparent window allows visualization of insulating tape placement in relation to the skin contacting film and/or surface of the ulnar edge of the palm (first shielding layer [0014]-[0015]). 
Regarding claims 26, 38, Mao et al. discloses the light emitting source is a 600 and 900 nanometer wavelength red/infrared bi-color light emitting diode (LED) ([0150], [0177]).
Regarding claims 27, 39, Mao et al. discloses the means for transmitting signals is a transmission cable in electrical communication with the detector ([0017]-[0018]).
Regarding claim 28, Mao et al. discloses the transmission cable terminates in a plug for connection to a signal processing unit (figure 3).
Regarding claim 29, Mao et al. discloses that the elongate body, the light emitting source and the detector are disposable and detachable from the transmission cable ([0061], [0063]-[0064]).
Regarding claim 30, Mao et al. discloses the means for transmitting is a wireless signal transmission system comprising a wireless transmitter in data transfer 
Regarding claims 31, 40, Mao et al. discloses the cover film extends outward from the skin contacting film to provide adhesion to skin of a palm, thereby holding the pulse oximetry sensor assembly in place on the ulnar edge of a palm when the sensor is in use (figures 5-7).
	Regarding claim 32, Mao et al. discloses the signal processing unit is in data transfer communication with a computer readable medium for storage of the pulse oximetry readings ([0052]-[0056][0081]).
Claims 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (USPN 20090326354) in view of Oshima et al. (USPN 2005/0209514) as applied to claim 21 above, and further in view of Duffy et al. (USPN 2010/0049018). 
Mao et al. in view of Oshima et al. fails to disclose that the detector is encased by a radio frequency/electromagnetic interference shield comprising a Faraday cage window, the Faraday cage window allowing transmission of the scattered light to the detector and copper foil. Duffy et al. discloses a pulse oximetry including light detectors wherein the optically transparent shielding creates a Faraday Cage around the light detector 20, while allowing light to reach the light-sensitive surface of the light detector 20 ([0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have implemented the EMI shield comprising a faraday cage window of Duffy et al. in sensor unit of  Mao et al., with a reasonable expectation of success, because the prior art teaches sensor unit shielding the emitter and detector, as taught by Mao et al., and since encasing and shielding the detector with faraday cage would have been known in the art, as taught by Duffy et al.. The rationale would have been the 
Duffy et al. discloses that optically transparent shielding arrangements for the light detectors 20. Examples of acceptable optically transparent shielding include, electrically conductive wire mesh (e.g., copper wire mesh), a thin optical member coated with an electrically conductive, optically transparent thin film on one side ([0035], [0039], [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have implemented the EMI shield comprising copper foil of Duffy et al. in sensor unit of  Mao et al., with a reasonable expectation of success, because the prior art teaches sensor unit shielding the emitter and detector, as taught by Mao et al., and since shielding the detector with copper foil would have been known in the art, as taught by Duffy et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10448870. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791